          Case 1:20-cr-00406-ELH Document 16 Filed 03/26/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                    *
                                                    *
 UNITED STATES OF AMERICA                           *
                                                    *
         v.                                         *     CRIMINAL NO. ELH-20-406
                                                    *
 JAMES DALE REED                                    *
                                                    *

        Defendant

                                               *******


       CONSENT MOTION FOR EXCLUSION OF TIME FROM SPEEDY TRIAL
                           COMPUTATIONS

       The United States of America, by and through undersigned counsel, and with the

consent of defense counsel, moves this Court as follows:

              1.       We are requesting that the period from March 3, 2021 through April 22,

2021 be excluded from calculation under the Speedy Trial Act.

              2.       Because the ends of justice served by excluding the time outweigh the

interests of the defendant and the public in a more speedy trial, the resulting delay is permissible

pursuant to 18 U.S.C. ' 3161(h)(1)(D) and (h)(7).

              3.       Additionally, under Section 3161(h)(7), periods of delay that extend the

time within which the trial of an offense must commence are allowed if such continuance is

granted by the Court on the basis of a finding that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. ' 3161(h)(7)

(A). The government submits that the ends of justice served by taking such action outweigh th

ebest interest of the public and the defendant in a more speedy trial in this case because the parties




                                                  1
             Case 1:20-cr-00406-ELH Document 16 Filed 03/26/21 Page 2 of 3



made diligent efforts to discuss the case prior to trial. The parties submit that it is part of the

parties’ due diligence to disclose and to review appropriate discovery materials and

discuss      legal    and     factual   issues    in   order   to    discuss   a    potential   resolution

effectively.       Accordingly, the parties submit that the time spent to address these issues

should be excluded from the Speedy Trial computation.

              6.            Counsel for the government has contacted the counsel for the defendant,

who consents to this request.

              7.            For all of these reasons, an exclusion of time from the speedy trial period is

justified.

              WHEREFORE, the United States, through undersigned counsel, and the defendant,

through his counsel, hereby requests that the Court issue an unopposed Order providing for the

requested exclusion of time from March 3, 2021 through April 22, 2021. A proposed order is

submitted herewith.




                                                                    Respectfully submitted,

                                                                    Jonathan F. Lenzner
                                                                    Acting United States Attorney

                                                                    /s/___________________________
                                                                    Joan C. Mathias
                                                                    Assistant United States Attorney
                                                                    36 South Charles Street
                                                                    Fourth Floor
                                                                    Baltimore, Maryland 21201
                                                                    410-209-4850
                                                                    Fax: 410-962-9293




                                                       2
         Case 1:20-cr-00406-ELH Document 16 Filed 03/26/21 Page 3 of 3



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that this Motion for Exclusion of Time from Speedy

Trial Computations was filed using CM/ECF on March 26, 2021.

                                                 /s/____________________________
                                                 Joan C. Mathias
                                                 Assistant United States Attorney
                                                 36 South Charles Street
                                                 Fourth Floor
                                                 Baltimore, MD 21201
